     Case 3:20-cv-00487-JLS-MDD Document 27 Filed 11/16/20 PageID.141 Page 1 of 2



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    MARIA VELAZQUEZ, individually and                   Case No.: 20-CV-487 JLS (MDD)
      on behalf of all others similarly situated,
12
                                         Plaintiff,       ORDER GRANTING JOINT
13                                                        STIPULATION TO VACATE
      v.                                                  DEADLINE ON PLAINTIFF’S
14
                                                          FILING FOR MOTION FOR
      TEK-COLLECT INCORPORATED,
15                                                        ATTORNEY’S FEES AND COSTS
      d/b/a TEKCOLLECT, INC.; THE ORAL
16    SURGERY & DENTAL IMPLANT
                                                          (ECF No. 26)
      SPECIALIST OF SAN DIEGO; and
17
      DOES 1 through 10, inclusive,
18                                    Defendants.
19
20          Presently before the Court is the Parties’ Notice of Conditional Settlement and Joint
21   Stipulation to Vacate Deadline on Plaintiff’s Filing for Motion for Attorney’s Fees and
22   Costs (“Joint Stip.,” ECF No. 26). On November 2, 2020, Plaintiff Maria Velazquez filed
23   a Notice of Acceptance of Offer of Judgment. See ECF No. 24. On November 4, 2020, in
24   accordance with Federal Rule of Civil Procedure 68, the Clerk of Court entered Judgment
25   in this matter. See ECF No. 25. Accordingly, good cause appearing, the Court GRANTS
26   ///
27   ///
28   ///

                                                      1
                                                                               20-CV-487 JLS (MDD)
     Case 3:20-cv-00487-JLS-MDD Document 27 Filed 11/16/20 PageID.142 Page 2 of 2



1    the Parties’ Joint Stipulation. The Court VACATES all deadlines in this matter, including
2    the deadline for Plaintiff to file her motion for attorney’s fees and costs.
3          IT IS SO ORDERED.
4    Dated: November 16, 2020
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
                                                                                    20-CV-487 JLS (MDD)
